Order entered September 13, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01182-CV

                              MANUEL HERRERA, Appellant

                                               V.

                             VERA MARSH, ET AL., Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-07061

                                           ORDER
       We GRANT the September 11, 2013 motion of Deana Savage, Official Court Reporter

for the 95th Judicial District Court of Dallas County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed WITHIN THIRTY DAYS OF THE

DATE OF THIS ORDER.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE